Citation Nr: 0017631	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  95-10 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
skin disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder.

(The issues of entitlement to waiver of recovery of an 
overpayment of Department of Veterans Affairs nonservice-
connected disability pension benefits, in the amount of 
$3,431.66, and entitlement to waiver of recovery of an 
overpayment of Department of Veterans Affairs nonservice-
connected disability pension benefits in the amount of 
$5,408.00, including whether request for waiver was timely, 
are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from November 1972 to 
November 1974, and for a portion of December 1976, followed 
by a period of service in the Naval Reserve.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the benefits sought 
on appeal.  The claims file was transferred to Muskogee, 
Oklahoma in October 1999, pursuant to a request by the 
veteran.


FINDINGS OF FACT

1.  By rating decision in June 1978, entitlement to service 
connection for a skin condition was denied; a timely notice 
of disagreement was not received to initiate an appeal from 
that determination.

2.  Certain items of evidence associated with the claims file 
subsequent to the June 1978 rating decision are so 
significant that they must be considered in order to fairly 
decide the merits of the veteran's claims for entitlement to 
service connection for a skin disorder.
3.  The claims file does not include medical evidence of a 
nexus between the veteran's current skin disorder and an 
incident of his active military service.

4.  By rating decisions dated in June 1978, September 1984, 
and August 1987, the RO denied entitlement to service 
connection for a paranoid personality disorder; a timely 
notice of disagreement was not received as to either of those 
decisions to initiate an appeal.

5.  Certain items of evidence associated with the claims file 
subsequent to the August 1987 rating decision are so 
significant that they must be considered in order to fairly 
decide the merits of the veteran's claims for entitlement to 
service connection for an acquired psychiatric disorder.

6.  The claims file does not include medical evidence of a 
nexus between the veteran's current acquired psychiatric 
disorder and an incident of the veteran's active military 
service.


CONCLUSIONS OF LAW

1.  The June 1978 rating decision denying service connection 
for a skin condition and for a paranoid personality disorder 
is final.  38 U.S.C.A. § 7105(c) (West 1991).  

2.  Evidence associated with the veteran's claims file 
subsequent to the June 1978 rating decision is new and 
material, and the veteran's claim for entitlement to service 
connection for a skin disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The August 1987 rating decision denying service 
connection for a paranoid personality disorder is final.  
38 U.S.C.A. § 7105(c) (West 1991).

4.  Evidence associated with the veteran's claims file 
subsequent to the August 1987 rating decision is new and 
material, and the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

5.  The veteran's claims for entitlement to service 
connection for a skin disorder and for an acquired 
psychiatric disorder are not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that this appeal was previously 
before the Board and remanded in August 1999 to schedule the 
veteran for a hearing before a Member of the Board, as he 
requested in his December 1998 substantive appeal.  The 
record has since been returned to the Board for review.  The 
Board has reviewed the file, and notes that in May 2000, the 
veteran appeared at a hearing before the undersigned Member 
of the Board.  Thus, the development requested in the August 
1999 BVA remand has been satisfied, and the Board will 
proceed with appellate disposition.

The veteran contends that he currently has a skin disorder 
and an acquired psychiatric disorder, as a result of his 
active military service.  A review of the veteran's claims 
file reveals that in a June 1978 rating decision, the RO 
denied service connection for a skin condition and for a 
paranoid personality.  The veteran was notified of that 
decision and his appellate rights by VA letter dated in June 
1978.  In July 1978, the veteran submitted a statement in 
which he indicated that he disagreed with the VA letter 
denying his claim for compensation.  By VA letter dated in 
August 1978, the RO contacted the veteran and requested 
clarification as to precisely what he was disagreeing with.  
That letter was sent to the veteran's address of record, and 
was not returned as undeliverable; however, the veteran 
failed to respond to that letter.  As such, the June 1978 
rating decision became final.  See 38 U.S.C.A. § 7105(c).  

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision based on new and material 
evidence, a three-step analysis must be applied.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. West, 12 
Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  Third, if the claim is found 
to be well-grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 F.3d at 
1363.  When determining whether the claim should be reopened, 
the credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

A.  Skin Disorder.

A review of the record reveals that in April 1996, the 
veteran submitted a claim to reopen his claim for entitlement 
to service connection for a skin disorder.  In June 1996, the 
RO issued the veteran a letter denying his claim on the basis 
that no new and material evidence had been furnished in 
support of his claim.  The RO also set forth the requirements 
of new and material evidence.  The veteran disagreed with 
that denial and initiated this appeal. 

The Board notes that the basis for the denial of service 
connection for a skin condition in the June 1978 final rating 
decision was that despite treatment for a skin disorder 
during service, the veteran's service separation examination 
was negative for any evidence of a skin disorder, and there 
was also no evidence that a skin disorder continued after 
service separation.  In short, there was no evidence of a 
current skin disorder.

Reviewing the evidence associated with the veteran's claims 
folder since the June 1978 rating decision reveals the 
following, in pertinent part.  In a July 1984 VA examination, 
the veteran was diagnosed with a history of tinea pedis, 
asymptomatic at the time of the examination.  In January 
1998, the veteran underwent a VA skin examination and was 
diagnosed with dry skin of the upper back and contact allergy 
between the buttocks.  The veteran complained of a skin 
condition of the buttocks and back since he was in the Navy.  
The examiner noted that the skin of the upper back was dry 
and scaling, but there were no specific lesions.  There was a 
scaling rash in the buttocks.  

In light of the foregoing medical evidence, the Board is 
satisfied that the veteran has presented medical evidence of 
a current skin disorder.  The Board further finds that the 
foregoing medical evidence is new, in that it was not 
previously of record, and in fact, there was no evidence of a 
diagnosis of a skin disorder at the time of the June 1978 
rating decision.  Moreover, the Board finds that such 
evidence bears directly and substantially upon the specific 
matter under consideration, and it is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  See 38 C.F.R. § 3.156(a).  In short, 
the Board finds that new and material evidence has been 
presented to reopen the veteran's claim for service 
connection for a skin disorder.
 
The United States Court of Appeals for Veterans Claims 
("Court") has held that if the Board determines that new 
and material evidence has been presented to reopen a finally 
denied claim, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record, and presuming the credibility of such evidence, the 
claim as reopened is well-grounded.  See Elkins, supra.  In 
summary, to establish that a claim for service connection is 
well-grounded, a veteran must demonstrate "medical evidence 
of a current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Epps v. Gober, 126 F. 3d. 
1464, 1469 (Fed. Cir. 1997).  

In the present case, the Board finds that the veteran has not 
presented evidence of a well-grounded claim for service 
connection for a skin disorder.  In that regard, although the 
veteran has submitted evidence of a current disorder, 
diagnosed as dry skin of the upper back and contact allergy 
between the buttocks, the record is devoid of any medical 
evidence of a nexus, or link, between any current skin 
disorder and the veteran's military service.  

The veteran's service medical records reveals that during 
military service, the veteran was treated on occasion for 
tinea pedis and probable tinea cruris.  However, following 
service separation, the record is negative for any medical 
evidence of a skin disorder until the January 1998 VA skin 
examination.  At that time, the veteran was diagnosed with 
dry skin and a contact allergy.  There were no findings of 
tinea pedis or tinea cruris.

In May 2000, the veteran testified at a hearing before the 
undersigned Member of the Board.  He indicated that during 
service, he was treated for a skin condition on his back, 
feet, and groin.  The veteran stated that following service, 
he was treated at a private hospital in Arkansas in the late 
seventies for his skin disorder, although he did not identify 
which hospital.  He indicated that he tried to obtain those 
records, but was unsuccessful.  The veteran stated that the 
VA has supplied him with Cortisone to put on his feet and 
back, but that his skin disorder was reoccurring, and even 
worsening and spreading.  He indicated that he had been 
diagnosed with dermatitis at a VA examination.  

In light of the foregoing, the Board finds that the veteran 
has presented adequate evidence of a current diagnosis of a 
skin disorder; however, the record is devoid of any medical 
evidence of a nexus between any current skin disorder and an 
incident of the veteran's active military service.  The Board 
acknowledges the veteran's statements of record that he has 
experienced a skin disorder on his back and buttocks since 
his military service, and the Board accepts his statements as 
true for well-grounded purposes.  Nevertheless, even 
accepting the veteran's contentions that he has had a skin 
disorder since military service, as he does not appear to 
have had any medical expertise or training, he is not 
competent to comment on the etiology of any current skin 
disorder, or to causally relate any such disorder to an 
incident of his active service.  See Grottveit, 5 Vet. App. 
at 93 (lay assertions of medical etiology cannot constitute 
evidence to render a claim well grounded under section 
5107(a)); Espiritu, 2 Vet. App. at 494-495 (laypersons are 
not competent to render medical opinions).  Rather, medical 
evidence is required to establish both a current diagnosis 
and a link to active military service, in order to satisfy 
the elements of a well-grounded claim.  Moreover, although 
the veteran may be competent to comment that he continuously 
observed a skin disorder since his time in service, his claim 
still fails as he must still present medical evidence that 
relates any present condition to those continuous symptoms.  
See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (if there 
is no evidence of a chronic condition in service, a claim may 
still be well grounded "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.").  As such, the veteran's claim for service 
connection for a skin disorder must fail as not well-
grounded.

B.  Acquired Psychiatric Disorder.

In regard to the claim for an acquired psychiatric disorder, 
a review of the claims file reveals that subsequent to the 
June 1978 rating decision, the RO denied reopening the claim 
in rating decisions dated in September 1984 and August 1987.  
The veteran was notified of both of those decisions by VA 
letters dated in October 1984 and September 1987, 
respectively.  In the October 1984 letter, the veteran was 
specifically notified that as service connection was 
previously denied by a nervous condition, and as he had not 
presented any new and material evidence, his claim remained 
denied.  The veteran did not file a timely notice of 
disagreement as to the August 1987 rating decision, thus, 
that decision became final.  See 38 U.S.C.A. § 7105(c).

In August 1992, the veteran submitted a new claim for service 
connection for paranoid schizophrenia.  By VA letter dated in 
September 1992, the RO explained to the veteran that he 
needed to submit new and material evidence to reopen that 
claim, and the RO also explained what constitutes new and 
material evidence.  In a June 1998 rating decision, the RO 
denied the veteran's claim to reopen a claim for service 
connection for an acquired psychiatric disorder on the basis 
that no new and material evidence had been submitted to 
reopen that claim.  The veteran filed a timely notice of 
disagreement as to that rating decision, and initiated the 
present appeal.   

The Board notes that the basis for the denial of service 
connection for an acquired psychiatric disorder, previously 
referred to as a nervous condition, was that the veteran had 
been diagnosed with a personality disorder, which was 
considered a developmental abnormality under VA law, and 
which was not subject to service connection.  (See 38 C.F.R. 
§ 3.303(c).)  In the August 1987 rating decision, the last 
final rating decision of record, the RO noted that, while the 
veteran had been recently noted to have probable paranoid 
schizophrenia, the claim was denied because there was no 
clear diagnosis of an acquired psychiatric disorder that was 
medically related to his active military service.

Reviewing the evidence associated with the veteran's claims 
folder since the 
rating decision, in pertinent part, reveals the following.  
Private medical records from Sparks Regional Medical Center 
reveal that in November 1990, the veteran was diagnosed with 
schizoaffective schizophrenia, by history.  Private medical 
records from Max Baker, M.D., at the Harbor View Mercy 
Hospital, reveal that in September 1991, the veteran was 
diagnosed on one occasion with schizo-affective disorder, and 
on another occasion with major depression with psychosis, 
rule out paranoid schizophrenia.  More recently, in a January 
1998 VA examination for mental disorders, the veteran was 
diagnosed with bipolar I disorder, most recent episode mixed, 
severe.  

In light of the foregoing medical evidence, the Board is 
satisfied that the veteran has presented medical evidence of 
a current diagnosis of an acquired psychiatric disorder.  The 
Board further finds that the foregoing medical evidence is 
new, in that it was not previously of record, and in fact, 
other than evidence of a diagnosis of a paranoid personality, 
there was no evidence of an acquired psychiatric disorder at 
the time of the June 1978 rating decision.  Moreover, the 
Board finds that such evidence bears directly and 
substantially upon the specific matter under consideration, 
and it is so significant that it must be considered in order 
to fairly decide the merits of the veteran's claim.  See 
38 C.F.R. § 3.156(a).  In short, the Board finds that new and 
material evidence has been presented to reopen the veteran's 
claims for service connection for an acquired psychiatric 
disorder.

As noted in Part A of this decision regarding the issue for a 
skin disorder, upon reopening a claim for service connection, 
the Board must determine whether, based on all the evidence 
of record, and presuming the credibility of such evidence, 
the claim as reopened is well-grounded.  See Elkins, supra.  
The legal criteria for a well-grounded claim are set forth in 
Part A of this decision, and in summary require "medical 
evidence of a current disability; medical evidence, or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  See Epps, supra.  

In the present case, the Board finds that the veteran has not 
presented evidence of a well-grounded claim for service 
connection for an acquired psychiatric disorder.  In that 
regard, although the veteran has submitted evidence of a 
current psychiatric disorder, the record is devoid of any 
medical evidence of a nexus, or link, between any current 
psychiatric disorder and the veteran's military service.  

Reviewing the evidence of record in its entirety, the 
veteran's service medical records reveal that in June 1974, 
the veteran was noted to have anxiety stemming from a work 
situation in which he experienced harassment from others in 
the squadron.  He was prescribed Valium.  There does not 
appear to be any other references in the veteran's service 
medical records to that incident, or other psychiatric 
findings.  The veteran was discharged from service in 
November 1974, and he filed his claim for service connection 
in February 1978.

Following service separation, from February 1978 to March 
1978, the veteran was hospitalized at a VA hospital in Little 
Rock, Arkansas, and diagnosed with a paranoid personality.  
An April 1978 private medical statement from Robert C. Baker, 
M.D., indicates that the veteran was seen with complaints of 
nervousness, and was concerned about having a nervous 
breakdown.  The veteran indicated that he would become 
jittery and anxious from time to time.  The doctor prescribed 
Stellazine for the veteran's nervousness. 

Records from the Sparks Regional Medical Center ("Sparks"), 
dated in June 1981, contain a final diagnosis of a 
personality disorder.  Records from Sparks dated in March 
1984, contain a final diagnosis of nonspecific anxiety 
disorder.  A VA hospitalization report, reflecting a period 
of hospitalization in May 1984 through June 1984, indicates 
that the veteran had no Axis I diagnosis, and his Axis II 
diagnosis was paranoid personality disorder.

The more recent medical evidence of record was already noted 
above, in reference to reopening this claim.  In summary, 
that evidence reflects November 1990 Sparks records with a 
diagnosis of schizoaffective schizophrenia, by history, as 
well as private medical records dated in September 1991, with 
a diagnosis of schizo-affective disorder and major depression 
with psychosis, rule out paranoid schizophrenia.  The most 
recent evidence, a January 1998 VA examination report, 
contains a diagnosis of bipolar I disorder, most recent 
episode mixed, severe.

In May 2000, the veteran testified before the undersigned 
Member of the Board.  He indicated that he started receiving 
treatment for a psychiatric disorder approximately a year 
following service separation.  He further indicated that he 
was first diagnosed with schizophrenia in the late 1980s.  
The veteran stated that he was currently on medications, 
including Haldol and Amitriptyline.  He further stated that 
his diagnosis has consistently been schizophrenia over the 
years.  

The Board has thoroughly reviewed the evidence of record and 
finds that the record contains adequate evidence of a current 
diagnosis of an acquired psychiatric disorder, variously 
diagnosed as bipolar disorder, major depression, schizo-
affective disorder, and nonspecific anxiety disorder.  The 
Board also acknowledges that the veteran was treated during 
service for anxiety.  However, the missing element in this 
case is evidence of a medical nexus, or link, between any 
current psychiatric disorder and an incident of the veteran's 
military service.  In the absence of this evidence, the 
veteran's claim must fail as not well-grounded.  The Board 
points out that as the veteran is a layperson, without 
medical expertise or training, his statements alone are 
insufficient to establish service connection.  See Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494-495.  Rather, 
in order to satisfy the elements of a well-grounded claim, 
medical evidence is required to establish both a current 
diagnosis and a link to active military service.  Moreover, 
although the veteran may be competent to comment that he 
continuously experienced psychiatric symptoms since his time 
in service, his claim still fails as there is no medical 
evidence that relates any present condition to those 
continuous symptoms.  See Savage, 10 Vet. App. at 498.  As 
such, the veteran's claim for service connection for an 
acquired psychiatric disorder is denied.

C.  Conclusion.

As the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection for a skin disorder and for an acquired 
psychiatric disorder, the VA is under no further duty to 
assist the veteran in developing the facts pertinent to his 
claims.  See Epps, 126 F.3d at 1468.  Furthermore, the Board 
is unaware of the existence of any relevant evidence, which, 
if obtained, would well-ground the veteran's claims.  See 
McKnight, 131 F.3d at 1485.  

The Board views its discussion as sufficient to inform the 
veteran of any evidence necessary to present well-grounded 
claims for service connection for a skin disorder and for an 
acquired psychiatric disorder.  See McKnight,131 F.3d at 
1485; Robinette, 8 Vet. App. at 77-78.  In that regard, 
medical evidence is needed that suggests a nexus, or link, 
between the current claimed disorders and an incident of the 
veteran's military service.


ORDER

New and material evidence has been presented to reopen claims 
for service connection for a skin disorder and for an 
acquired psychiatric disorder, and to that limited extent the 
appeal is allowed.  

In the absence of evidence of well-grounded claims, service 
connection for a skin disorder and for an acquired 
psychiatric disorder is denied.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

